      Case 4:20-cv-00678 Document 13 Filed on 08/31/20 in TXSD Page 1 of 1
                                                                                       United States District Court
                                                                                         Southern District of Texas

                       IN THE UNITED STATES DISTRICT COURT
                                                                                            ENTERED
                       FOR THE SOUTHERN DISTRICT OF TEXAS                                 August 31, 2020
                                 HOUSTON DIVISION                                        David J. Bradley, Clerk


MARVIN L. WINDOM,                                 §
                                                  §
                       Petitioner,                §
                                                  §
v.                                                §     CIVIL ACTION NO. H-20-678
                                                  §
LORIE DAVIS,                                      §
                                                  §
                       Respondent.                §

                                              ORDER

       The petitioner, Marvin L. Windom, an inmate in the Texas Department of Criminal Justice,

seeks a writ of habeas corpus under 28 U.S.C. § 2254. He is representing himself.

       The respondent moved for summary judgment. Windom has moved for an extension of time

to respond to the motion, and he has also moved for appointment of counsel.

       Habeas corpus proceedings in federal court are civil actions; there is generally no

constitutional right to the assistance of counsel. See Pennsylvania v. Finley, 481 U.S. 551, 555

(1987) (“Our cases establish that the right to appointed counsel extends to the first appeal of right,

and no further.”); see also Fairman v. Anderson, 188 F.3d 635, 642 (5th Cir. 1999) (explaining that

“there is no constitutional right to counsel on habeas review”). Windom does not identify any

circumstances requiring appointment of counsel in this case.

       Windom’s motion for appointment of counsel, (Docket Entry No. 12), is denied. Windom’s

motion for an extension of time, (Docket Entry No. 11), is granted. Windom must respond to the

motion for summary judgment by November 5, 2020.

               SIGNED on August 31, 2020, at Houston, Texas.



                                                      ______________________________________
                                                               Lee H. Rosenthal
                                                         Chief United States District Judge
